UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-5199


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARSEN BEDZHANYAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:11-cr-00193-1)


Submitted:   May 22, 2012                   Decided:   June 12, 2012


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant.
Meredith George Thomas, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a written plea agreement, Arsen Bedzhanyan

pled guilty to a single count of aiding and abetting aggravated

identity    theft,      violating       18    U.S.C.      § 1028A     (2006),    and    was

sentenced      to     eighteen      months’           imprisonment.       Counsel      for

Bedzhanyan      has     now    submitted          a     brief    in   accordance       with

Anders v. California, 386 U.S. 738 (1967), stating that he has

divined no meritorious grounds for appeal but inquiring whether

Bedzhanyan’s sentence is unreasonable.                     The Government has moved

to   dismiss    the    appeal      of   Bedzhanyan’s        sentence     based    on    his

waiver of appellate rights.                  Bedzhanyan has declined to file a

pro se supplemental brief.              We have reviewed the record, and we

dismiss in part and affirm in part.

            A criminal defendant may, in a valid plea agreement,

waive the right to appeal under 18 U.S.C. § 3742 (2006).                           United

States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                           We review

the validity of an appellate waiver de novo and will enforce the

waiver if it is valid and the issue appealed is within the scope

of that waiver.         United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).         Generally, if the district court fully questions a

defendant regarding the waiver of his right to appeal during the

plea colloquy performed in accordance with Fed. R. Crim. P. 11,

the waiver is both valid and enforceable.                        Manigan, 592 F.3d at

627;   United       States    v.   Johnson,       410     F.3d   137,   151   (4th     Cir.

                                              2
2005).     Our review of the record convinces us that Bedzhanyan

knowingly      and   voluntarily      waived     the    right       to    appeal   his

sentence.      We therefore grant the Government’s motion to dismiss

the appeal of Bedzhanyan’s sentence.

            Although       Bedzhanyan’s      appeal     waiver       insulates     his

sentence from appellate review, the waiver does not prohibit our

review of his conviction pursuant to Anders.                        Accordingly, we

have reviewed the remainder of the record in this case and have

found no meritorious issues for review.                      We therefore affirm

Bedzhanyan’s conviction.

            This court requires that counsel inform Bedzhanyan, in

writing,    of   the     right   to   petition   the     Supreme     Court    of   the

United States for further review.              If Bedzhanyan requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Bedzhanyan.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented       in    the    materials

before   the     court    and    argument    would     not   aid    the    decisional

process.

                                                              DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                         3